DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 19-21 in the reply filed on 10/06/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley (US 2005/0142310) in view of Ultramid ® C33 LN (hereinafter “Ultramid ®”).
In regard to claims 1-2 and 24, Hatley discloses a packaged produce product formed from at least one polyamide film [abstract]. The polyamide film is coextruded film of at least one layer of nylon 6 and at least one layer of nylon 6,66 [abstract]. The second layer of polymer film is adhered to a first surface of the first layer of polymer film [0029]. The water vapour transmission rate is at least 30 g/m2 per day [Table 1].  The nylon 6 layer has a sealing temperature of 2100C or more [0029]. The layers have a thickness from about 1 to about 50 µm [0021]. The layered packaging film has the nylon 6,66 as an outermost surface [0022]. 
Hatley does not disclose that the sealing temperature of the second layer is 205 0C or less. 
Ultramid ® discloses a polyamide 6/66 grade that has a lower melting point of between 195-1970C. The polyamide is used in multilayer films. The polyamide 6/66 exhibits good elastic properties, dimensional stability, low tendency to creep and excellent sliding friction properties. It provides good toughness at low temperatures, high rigidity, high mechanical strength, stiffness, thermal stability, very good impact strength, and good processability.
Hatley and Ultramid ® both disclose a multilayer film that comprises a polyamide 6/66. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyamide 6/66 of Ultramid ® for the nylon 6,66 of Hatley motivated by the expectation of forming a multilayer layer film with an outer layer that has good toughness, high rigidity, high mechanical strength, stiffness, and good impact strength. 
In regard to claim 3, Hatley discloses that the film may include more than one additional layers [0022]. The additional layer being that of nylon 6 [0022]. The examiner considers the two layers of nylon 6 to be that the first layer of polymer film comprises two or more sub layers.
In regard to claim 4, modified Hatley discloses that the nylon 6,66 layer has a melting point of 195-1970C (Ultramid ®).
In regard to claim 19, Hatley discloses that the layered packaging film consists essentially of the first layer of polymer film and the second layer of polymer film [abstract]. 
In regard to claim 20, Hatley discloses that the polyamide film is coextruded film of at least one layer of nylon 6 and at least one layer of nylon 6,66 [abstract].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley (US 2005/0142310) in view of Ultramid ® C33 LN (hereinafter “Ultramid ®”) in further view of EMS-Grivory® BM16 (hereinafter Grivory®).
In regard to claim 5, Modified Hatley discloses a multilayer packaging film that comprises a layer of nylon 6 and a layer of nylon 6,66 has previously discussed. Modified Hatley is silent with regard to the layer of nylon 6,66 being a blend with PA66/69/610/6I.
	Grivory® discloses a PA66/69/610/6I that has high flexibility and toughness. It is used in flexible packaging for foodstuffs. 
	Modified Hatley and Grivory® both disclose film that is used in packaging foodstuffs. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the PA66/69/610/6I of Grivory® in the second layer comprising nylon 6,66 of modified Hatley motivated by the expectation of forming a layer that has high flexibility and toughness, good orientation, good transparency, and maintains a low melting point of the layer (1640C) (Grivory®). 

Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley (US 2005/0142310) in view of Ultramid ® C33 LN (hereinafter “Ultramid ®”) in further view of Styrolux® 684D (hereinafter Styrolux®).
In regard to claims 6 and 21, Modified Hatley discloses a multilayer packaging film that comprises a layer of nylon 6 and a layer of nylon 6,66 has previously discussed. Modified Hatley is silent with regard to the layer of nylon 6,66 being a blend with SBS.
Styrolux® discloses a styrene-butadiene-copolymer that is has enhanced toughness in film and sheet extrusion. It is useful in food packaging. 
Modified Hatley and Styrolux® both disclose film that is used in packaging foodstuffs. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the styrene-butadiene-copolymer of Styrolux® in the second layer comprising nylon 6,66 of modified Hatley motivated by the expectation of forming an outer layer with enhanced toughness in the formation of food packaging.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley (US 2005/0142310) in view of Ultramid ® C33 LN (hereinafter “Ultramid ®”) in further view ElvaxTM. 
In regard to claim 23, Modified Hatley discloses a multilayer packaging film that comprises a layer of nylon 6 and a layer of nylon 6,66 has previously discussed. Modified Hatley is silent with regard to the layer of nylon 6 being a blend with EVA.
	ElvaxTM discloses ethylene vinyl acetate resin that has low temperature sealing, flexibility, puncture resistance, and can be used in food packaging. 
	Modified Hatley and ElvaxTM both disclose film that is used in packaging foodstuffs. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the EVA of ElvaxTM in the first layer comprising nylon 6 of modified Hatley motivated by the expectation of forming a layer that has high flexibility and is puncture resistance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782